Case 5:17-cv-00061-TBR-LLK Document 58 Filed 12/20/18 Page 1 of 1 PageID #: 527

                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                  PADUCAH DIVISION
                             CASE NO. 5:17-CV-00061-TBR-LLK

DIPPIN’ DOTS, LLC                                                                  PLAINTIFF

v.

TRAVELERS PROPERTY CASUALTY
COMPANY OF AMERICA and
CIMCO REFRIGERATION, INC.,                                                      DEFENDANTS

                                            ORDER

         The matter having been referred to Magistrate Judge Lanny King by Judge Greg N. Stivers

for resolution of all litigation planning issues, entry of scheduling orders, consideration of

amendments thereto, and resolution of all non-dispositive motions, including discovery issues

(Docket #8), and a telephonic scheduling conference having been held on December 3, 2018;

         IT IS ORDERED:

         In light of the discussions during the status conference on December 3, 2018, the order

dated December 10, 2018 (Docket #56) is modified to the extent that Travelers’ deadline for

disclosing an expert witness to address Plaintiff’s claim for damages is stayed pending further

orders of the Court.


December 19, 2018
